DECISION
The application of the above-named defendant for a review of the sentence of 10 years, imposed on October 17th, 1968, was fully heard and after a careful consideration of the entire matter it is ■decided that:
(1) The sentence be and remain as originally imposed by the sentencing court.
The reason for the above decision is that the sentence appears .sufficiently lenient in that defendant was convicted of forgery punishable by not less than 1 year nor more than 14 years imprisonment, yet received a sentence of but 10 years with a record of 7 prior forgery convictions and 1 parole violation, and will be eligible for parole ■consideration in September 1970 after being received October 18, 1968.
SENTENCE REVIEW DIVISION
Philip C. Duncan, chairman; Paul G. Hatfield, Jack D. Shanstrom.